DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        NICHOLAS CARDULLO,
                             Appellant,

                                     v.

                SOUTH FLORIDA MATERIALS CORP.,
                       d/b/a VECENERGY,
                            Appellee.

                               No. 4D21-3481

                          [December 29, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez Powell, Judge; L.T. Case No. CACE-19-
000101 (09).

  Eric L. Berger of Eric L. Berger, P.A., Plantation, for appellant.

   Lauren J. Smith of Luks, Santaniello, Petrillo, Cohen & Peterfriend,
Stuart, for appellee.

PER CURIAM.

  Affirmed.

GROSS, LEVINE and CONNER, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.